Exhibit 99.1 NISSAN MASTER OWNER TRUST RECEIVABLES, 2012-B SERIES Monthly Servicer's Statement for the month endedJune 30, 2012  Period Collection Accrual Distribution Series Allocation Percentage at Month-End 11.49% From 01-Jun-12 15-Jun-12 16-Jul-12 Floating Allocation Percentage at Month-End 84.71% To 30-Jun-12 16-Jul-12 Days Description of Collateral Expected Final Accumulation Early Redemption On the Distribution Date, the Series 2012-B balances were: Payment Date Period Period 5/15/2014 11/1/2013 No Notes Principal Amount of Debt Required Overcollateralization Required Overcollateralization Increase - MPR < 35% Required Overcollateralization Increase - MPR < 30% Incremental Overcollateralization Amount Series Nominal Liquidation Amount Required Participation Amount Accumulation Account Excess Receivables Beginning Total Collateral Additions Ending Balance Collateral as Percent of Notes 154.01% NMOTR Trust Pool Activity During the past Collection Period, the following activity occurred: Distributions to Investors NMOTR Days 31 Total Pool LIBOR 0.241750% Beginning Gross Principal Pool Balance Applicable aprgin 0.350000% Total Principal Collections 0.591750% Investment in New Receivables Receivables Added for Additional Accounts - Actual Per $1000 Repurchases - Interest Principal Default Amounts - Principal Principal Reallocation - Unused Fee New Series Issued During Collection Period Less Net CMA Offset Less Servicing Adjustment Total Due Investors 0.591750% Ending Balance Servicing Fee Excess Cash Flow SAP for Next Period 11.49% Average Receivable Balance Monthly Payment Rate 43.18% Reserve Account Interest Collections Required Balance During the past collection period, the following activity occurred: Current Balance Deficit/(Excess) NMOTR Total Pool Total Interest Collections Principal Reallocations Recoveries on Receivables Written Off Total Available Page 5 of 7
